DETAILED ACTION
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a plurality of transceiver channels (i) configured as (a) a set of horizontal transceiver channels for the horizontal feeds and (b) a set of vertical transceiver channels for the vertical feeds and (ii) configured to (a) generate a plurality of radiofrequency signals in the plurality of pairs of ports while in a transmit mode and (b) receive the radio-frequency signals at the plurality of pairs of ports while in a receive mode and in combination with the remaining claimed limitations.
Claim 8 is allowable over the art of record because the prior art does not teach   each of the plurality of ports is placed on the package with a respective one other of the plurality of ports to form a plurality of pairs of ports, the plurality of pairs of ports are each configured to be directly connected to a respective one of the antenna elements and all of the ports are spatially routed into alignment with the vertical feeds and the horizontal feeds in a single conductive plane of the four antenna elements and in combination with the remaining claimed limitations.
Claim 17 is allowable over the art of record because the prior art does not teach   each one of the pairs of the ports is (a) configured to be directly connected to a respective one of the antenna elements and (b) placed in a respective corner of the package to enable isolation of the vertical feeds and the horizontal feeds in a single conductive plane of the antenna array and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845